DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 18 May 2022.

The application has been amended as follows: 
CLAIMS:
	7. (Currently Amended). A display apparatus comprising:
a display configured to display an operation object and an image as a mixed
reality object;
a communication interface configured to communicate with another apparatus; and 
a controller;
wherein the controller is configured to control an operating space including a gesture space in which a gesture operation of a user of the display apparatus may be performed,
wherein the display is configured to display the image and the operating space as the mixed reality object,
wherein the communication interface is configured to acquire a position information for the display apparatus,
wherein the communication interface is configured to communicate the another apparatus to acquire information of a position and an operating space of the another apparatus, the operating space of the another apparatus including a gesture space in which a gesture operation of a user of the display apparatus may be performed,
wherein the controller is configured to determine whether the operating space of the display apparatus overlaps with the operating space of the another apparatus based on information for the position information and the operating space of both the display apparatus and the another apparatus,
wherein the controller is configured to control the operating space of the display apparatus to not overlap the operating space of the another apparatus, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, and control to display the operation object inside the operating space,
wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to calculate a change of the operating space of the display apparatus which does not overlap the operating space of the another apparatus,
wherein the controller is configured to control the operating space of the display apparatus based on the calculated change, and 
wherein, if it is unavoidable that the [[operating]] gesture space of the display apparatus overlaps with the [[operating]] gesture space of the another apparatus even when performing calculation of the change of the operating space, the controller is configured to give a notification indicating that an operation by a gesture is not accepted.

Reasons for Allowance
Claims 7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest display apparatus comprising: wherein, if it is unavoidable that the gesture space of the display apparatus overlaps with the gesture space of the another apparatus even when performing calculation of the change of the operating space, the controller is configured to give a notification indicating that an operation by a gesture is not accepted, as presented in the environment of the remaining limitations of claim 7.  It is noted that the closest prior art, Toyoji (JP2012-108577), shows a display configured to display an operation object and an image as a mixed reality object; a communication interface configured to communicate with another apparatus; and a controller; wherein the controller is configured to control an operating space including a gesture space in which a gesture operation of a user of the display apparatus may be performed, wherein the display is configured to display the image and the operating space as the mixed reality object, wherein the communication interface is configured to acquire a position information for the display apparatus, wherein the communication interface is configured to communicate the another apparatus to acquire information of a position and an operating space of the another apparatus, the operating space of the another apparatus including a gesture space in which a gesture operation of a user of the display apparatus may be performed, wherein the controller is configured to determine whether the operating space of the display apparatus overlaps with the operating space of the another apparatus based on information for the position information and the operating space of both the display apparatus and the another apparatus, wherein the controller is configured to control the operating space of the display apparatus to not overlap the operating space of the another apparatus, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, and control to display the operation object inside the operating space, wherein, if the operating space of the display apparatus overlaps with the operating space of the another apparatus, the controller is configured to calculate a change of the operating space of the display apparatus which does not overlap the operating space of the another apparatus, wherein the controller is configured to control the operating space of the display apparatus based on the calculated change.  However, Toyoji fails to disclose or suggest wherein, if it is unavoidable that the gesture space of the display apparatus overlaps with the gesture space of the another apparatus even when performing calculation of the change of the operating space, the controller is configured to give a notification indicating that an operation by a gesture is not accepted.
The remaining claims depend from independent claim 7, either directly or indirectly, and are accordingly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613